Citation Nr: 1751233	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, prior to March 16, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision (issued in May 2009), in which the RO, inter alia, granted service connection for PTSD, assigning an initial rating of 70 percent and an effective date of July 3, 2008 (the date of the filing of the claim for service connection for PTSD), but denied service connection for hypertension, right hip disability, allergic rhinitis, gastroesophageal reflux disease (GERD), left shoulder disability, right shoulder disability, cervical spine disability, and thoracolumbar spine disability.  In June 2009 and May 2010, the Veteran filed notices of disagreement (NODs) with the initial rating assigned for PTSD and the aforementioned denials for service connection.  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  Supplemental SOCs (SSOCs) were issued in September 2014 and January 2015.

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2015, the Veteran and his friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In March 2015, the Board expanded the appeal to include a claim for a TDIU due to service-connected PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)); dismissed the claims for service connection for hypertension, left shoulder disability, and right shoulder disability; and remanded the claims for a higher initial rating for PTSD and for service connection for right hip disability, allergic rhinitis, GERD, cervical spine disability, and thoracolumbar spine disability, as well as the claim for a TDIU due to PTSD, to the agency of original jurisdiction (AOJ) for further action, to include additional development.  

After accomplishing further action, in an August 2017 rating decision, the AOJ granted service connection for right hip disability, allergic rhinitis, GERD, cervical spine disability, and thoracolumbar spine disability, as well as a TDIU, effective March 16, 2017.  This action resolved the claims for service connection.  With respect to the TDIU award, inasmuch as the matter of the Veteran's entitlement to a TDIU due to the PTSD under consideration has been deemed a component of the current claim for a higher initial rating (see Rice, supra), and a TDIU had been granted from March 16, 2017, the matter of the Veteran's entitlement to a TDIU due to the disability under consideration, for the period prior to March 16, 2017, remains before the Board.  

In the August 2017 rating decision, the AOJ also discontinued the separate rating for the Veteran's service-connected status post traumatic brain injury (TBI), and combined the rating for status post TBI with that of the Veteran's PTSD, assigning a 70 percent rating for PTSD with status post TBI, effective March 16, 2017.  However, the Board notes that, to date, to include in the October 2017 appellant's post-remand brief, the Veteran and his representative have not disagreed with any aspect of this rating decision.  Accordingly, the evaluation of the Veteran's status post TBI is not currently before the Board, and the remaining claim on appeal only involves the evaluation of PTSD, as indicated on the title page.

In August 2017, the AOJ also concurrently continued to deny the Veteran's claim for a higher initial rating for PTSD (as reflected in an August 2017 SSOC), and returned the case to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.
 All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the July 3, 2008 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included, depression, irritability, anxiety/panic attacks, angry outbursts, low tolerance for stress, suicidal ideation, social isolation, diminished interest and participation, exaggerated startle response, hypervigilance, sleep impairment, and poor short-term memory and concentration; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) to result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The schedular criteria are adequate to evaluate the psychiatric disability under consideration at all pertinent points to this appeal.

4.  Prior to March 16, 2017, the Veteran's service-connected PTSD met the percentage requirements for a schedular TDIU; however, the weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD, alone, did not prevent him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a TDIU due to PTSD, prior to March 16, 2017, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3,159,  4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a July 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claims herein decided (which was then a claim for service connection for PTSD).  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

After the April 2009 award of service connection for PTSD and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, an August 2010 SOC set forth the applicable criteria for higher ratings for mental disorders (the time and form of which sufficed, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) disability records, Office of Workers' Compensation Programs (OWCP) records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claims is the transcript of the February 2015 Board hearing, as well as the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop any claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned VLJ.  During the February 2015 Board hearing, the undersigned enumerated the issues then on appeal, to include the claims for a higher initial rating for PTSD and for a TDIU due to service-connected PTSD.  Pertinent to these issues, testimony was elicited from the Veteran regarding the nature and severity of his PTSD, as well as whether and how his PTSD affected his employability.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's March 2015 remand.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the March 2015 remand, the Board, in part, instructed the AOJ to obtain outstanding VA treatment records, attempt to obtain all identified outstanding private records (to specifically include treatment records from Group Health), and provide the Veteran with a VA examination for his PTSD.  In response, updated VA treatment records and treatment records from Group Health were obtained.  Also, the Veteran was afforded a VA examination for his PTSD in March 2017.  Accordingly, the Board finds that, with respect to the claims decided herein, the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the 70 percent rating for the Veteran's PTSD has been assigned under DC 9411.   However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Pursuant to the DSM-IV, a GAF score from 21 to 31 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

Generally, the Veteran contends that the severity of his PTSD symptoms warrant a higher initial rating.  Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD at any pertinent point.

Turning to the relevant evidence of record, an August 2008 VA discharge summary shows that the Veteran was admitted to a VA medical center due to acutely worsening depression and active suicidal ideation.  At the time of admission, he reported that he had two previous suicide attempts, one several months ago, and another, one and a half years ago.  Also, at the time of admission, he was assigned a GAF score of 25.  However during the course of his stay, his psychiatric symptoms improved.  At the time of discharge, the Veteran was noted to be alert and oriented and to have normal motor and speech, a "good" mood, and an affect with normal range.  He also denied suicidal and/or homicidal ideation, hallucinations, ideas of reference, and paranoia.  He was assigned a GAF score of 50.

In September 2008, during a VA psychotherapy visit, the Veteran complained primarily of irritability and anxiety.  He also reported having a low tolerance for stress generally, and particularly in situations where he feels that he's being provoked by others.  However, he denied recent acts of violence towards people or property, but reported that he got into a verbal confrontation with a stranger last week while attending a county fair with his daughter.  He also reported resolution of his suicidal ideation since his August 2008 hospitalization.  On examination, the attending psychiatrist noted that the Veteran was alert and oriented, and neatly groomed and dressed.  He also noted that the Veteran had the following: normal speech, anxious mood with congruent affect, mostly linear thought process, and fair judgment.  He also noted that the Veteran's current risk of acute self-harm appeared to be low.  He assigned the Veteran a GAF score of 45.

In February 2009, the Veteran underwent a VA contracted psychological examination, in which he reported the following symptoms: irritability, exaggerated startle response, difficulties handling unexpected loud noises, hypervigilance with difficulties in crowds, social isolation, avoidance of scents and conversations that remind him of Iraq, avoidance of the news and military bases, difficulties falling and staying asleep, and nightmares.  He also reported that these symptoms were constant, and that they affected his total daily functioning (e.g., social isolation, avoiding grocery shopping, avoiding large crowds, yelling at his boss and missing days from work).  He also described experiencing symptoms of depression, including feelings of sadness, irritability, low self-worth, hopelessness, increased tearfulness, and suicidal ideation with occasional plan (but with no current ideation, plan or intent to harm himself or others).  He also reported that these symptoms were constant, and that these symptoms affected his total daily functioning (e.g., lack of motivation to engage in basic hygiene routine).  In this regard, he stated that in the last two months, he had gone half the days without showering or getting dressed.  He also stated that he was 240 hours in debt with his sick leave due to absences from work related to his depressive and anxiety symptoms.  

During that examination, the Veteran also reported that he was single, but that he had a significant other.  He stated that the relationship was "bad" because they fought a lot.  He also reported that he had children and described his relationship with his two year old daughter as "awesome."  He also reported that he had three siblings, that these relationships were "good," and that they talked on the phone every day.  He also reported that he worked as a plastic fabricator for the past three years and five months, and indicated that the relationships with his supervisor and co-workers were currently good, but that in the past, he had multiple difficulties in relationships with co-workers and his boss.  He also reported having occasional difficulties in work and intimate relationships due to his mental condition, as well as difficulties with panic symptoms in restaurants, malls and grocery stores.  He also reported social isolation and difficulties motivating himself to meet people or go out.

On examination, the VA contracted examiner noted the following: orientation within normal limits; appropriate appearance and hygiene; appropriate behavior; near-continuous depressed mood that occasionally affects the ability to function independently; communication and speech within normal limits; impaired attention and/or focus; near-continuous panic attacks which affect the ability to function independently; no delusional history present; no observed hallucination; obsessional rituals present but not severe enough to interfere with routine activities; impaired thought process (e.g., slowness of thought and when asked about time frames of events, frequently had to stop and count months on his fingers); impaired judgment (e.g. repeated engagement in dangerous driving); moderate impaired memory (e.g. problems with retention of highly learned material, forgets to complete tasks, and difficulties remembering requests that involve more than one or two steps); and absent suicidal and homicidal ideation.  The VA examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  She also concluded that the Veteran did not appear to pose any threat of danger or injury to self or others.  She also concluded that the prognosis of the Veteran's psychiatric condition was fair.  She assigned the Veteran a GAF score of 51.

In May 2009, during a VA psychotherapy visit, the Veteran reported that he was doing "well" generally, that he remained employed, that he spent most of his free time with his daughter, and that he very much enjoyed being a parent.  He indicated that he had some increased irritability recently.  He also reported that memory and concentration was still a problem, but denied that this interfered with his ability to complete tasks at work.  He also denied suicidal and/or homicidal ideation, with no recent acts of violence towards people or property.  The attending psychiatrist noted that the Veteran was neatly groomed and dressed, and that acute risk of self-harm remained low.

In November 2009, during a VA psychotherapy visit, accompanied by his mother, the Veteran reported that he was doing "pretty good" generally.  He also reported that work was going well, and that he continued to very much enjoy spending time with his daughter.  He also reported having continued poor short-term memory, but denied that it interfered with his functioning at work.  He also denied suicidal and/or homicidal ideation.  On examination, the attending psychiatrist noted that the Veteran was neatly groomed/dressed, and that he had normal speech and linear thought process.

In March 2010, during a VA psychotherapy visit, the Veteran reported having occasional nightmares, and denied suicidal ideation, hopelessness, and depression.  He also expressed a sense of pleasure with his fiancée and daughter, and stated that work was going okay.  He was assigned a GAF score of 50.

In February 2011, during a VA psychotherapy visit, the Veteran reported still maintaining stable mood/functioning with no new complaints, and denied suicidal and/or homicidal ideation.  On examination, the attending psychiatrist noted that the Veteran was nearly groomed/dressed, and that his thought process was linear.  He also noted that the Veteran's acute risk of self-harm remained low.

In June 2012, during a VA psychotherapy visit, the Veteran reported having increased anxiety, and denied suicidal ideation.  On examination, the attending psychiatrist noted that the Veteran was neatly groomed, and that he had normal speech and linear thoughts.  He also noted that there was low risk for self-harm.

In December 2013, during a VA psychotherapy visit, the Veteran reported that things were going well for him because his relationship with his new girlfriend was going well.  He also reported that he continued to have trouble at work because he did not get along well with his co-workers.  He denied suicidal and/or homicidal ideation as well as hallucinations.  On examination, the attending psychiatrist noted the following: that the Veteran was clean and well groomed; that his speech was normal; that his thought process was linear, logical, and goal-directed; that he was oriented; that he had short-term memory deficits; and that his judgment was limited.

In February 2014, during a VA psychotherapy visit, the Veteran reported that things went very well for him when his family met his girlfriend over the holidays, and that she had been pushing for them to get married.  He also reported that he had been laid off from work recently pending an investigation into something he was "falsely accused of."  He denied suicidal and/or homicidal ideation as well as hallucinations.  On examination, the attending psychiatrist noted the following: that the Veteran was clean and well groomed; that his speech was normal; that his thought process was linear, logical, and goal-directed; that he was oriented; that he had short-term memory deficits; and that his judgment was limited.

In November 2014, the Veteran underwent a Social Security Administration (SSA) disability psychological examination, in which he reported that his mood was "good," but that sometimes his mood was worse and he didn't care about anyone (approximately 10 days a month).  He also reported having the following symptoms: anxiety, irritability, poor concentration, sleep impairment, flashbacks, feelings of detachment and not wanting to be around others, prone to angry outbursts, and startled response.  He also reported that the last time he was suicidal was approximately a week ago, and that the last time he attempted suicide was two years ago.  He denied experiencing hallucinations as well as any current homicidal ideation.  He also described his typical day to include the following: get up, get dressed, make coffee, jump in car and head out to whatever activities he has to do that day, and go over to his mother's house and spend the morning with her.  He denied having any friends currently, but that he knew some people on the internet that he interacted with, and that he went to church.

On examination, the examiner noted the following: that the Veteran's hygiene was good; that his mood was congruent with circumstances and his cognitions; that he was not delusional during the interview; that his stream of thought seemed to be within normal limits; that he was oriented to person, place, time and circumstance; that his access to past memories seemed intact but was unable to remember any of the words asked of him after several minutes; that his concentration may be mildly impaired; that his thinking was generally concrete; and that he did not need assistance with self-care.  He also noted that the Veteran's PTSD symptoms, by his report, had not shown any deterioration.  He also noted that the Veteran's symptoms of PTSD, which could cause difficulty with sustained concentration, were improving by the Veteran's report and didn't seem to have affected his past job performance.  He also noted that the Veteran may have some difficulty with social insight and judgment.

In a November 2014 SSA disability consultative examination report, which reflects consideration of the above examination report, the providing physician found that the Veteran's restriction of activities of daily living to be mild, that his difficulties in maintaining social functioning were moderate, and that his difficulties in maintaining concentration, persistence or pace were moderate.

In January 2015, during a VA psychotherapy visit, the Veteran reported that he had a lapse in medications, and experienced increased anger during the lapse.  He also reported that he had been friends with several individuals who joined the Marines when he joined the Army, that they had remained in touch, and that they now all had plans to move to Montana to start a rock mining business together.  He also reported that he planned for his wife to join them as well, although he acknowledged that their relationship remained difficult.  He denied suicidal and/or homicidal ideation.  On examination, the attending psychiatrist noted that the Veteran's grooming and hygiene was fair; that his speech was normal; that his thought process was linear/goal-directed, logical, organized, and relevant to topic with no evidence of obsessions, compulsions or delusions; that he was alert and oriented; that his cognition was grossly intact; and that his insight/judgement was fair.  

In January 2016, during a VA psychotherapy visit, the Veteran reported that he had been feeling more depressed the last two weeks (everyday, most of the day), but denied any associated change in sleep, appetite, energy, motivation or concentration.  He also reported some ongoing difficulties with anger.  He reported that he had recently gotten into an argument with a friend of his on New Year's Eve at a party, in which his friend tried to grab him and stop him from leaving, and the Veteran "jerked away" and "cussed him out."  He also reported that he had been isolating more recently.  He also reported spending time with his wife and parents over the holidays, as well as his wife's family the week after.  He also reported continued dissatisfaction with his marriage.  He denied suicidal and/or homicidal ideation.  On examination, the attending psychiatrist noted that the Veteran's grooming and hygiene was fair; that his speech was normal; that his thought process was linear/goal-directed, logical, organized, and relevant to topic with no evidence of obsessions, compulsions or delusions; that he was alert and oriented; that his cognition was grossly intact; and that his insight/judgement was fair.  

In March 2017, the Veteran underwent a VA contracted PTSD examination.  During that examination, he reported that he had been married for the past three years, and described the relationship with his wife as good.  He also reported that he had a daughter from a previous relationship, and that he maintained an amicable relationship with his daughter's mother's family, and that they had visited him recently.  He also reported that his relationships with his siblings were good with the exception of his older sister.  He also reported that he previously worked for eight years installing insulation on submarines before being terminated for violating a basic rule of employment in the workplace that was established for security reasons (i.e., carrying a smartphone with camera in the workplace).  Since then, he reported that he generates much of his income from working in Christmas tree farms, picking mushrooms, collecting elk antlers, and even gold prospecting with a friend.  

On examination, the VA contracted examiner noted that the Veteran was well-groomed and oriented to time, place, person, and situation.  He also noted the following about the Veteran: clear and coherent speech; goal-oriented thought process and intact memory (all spheres); appropriate affect to thought content; euthymic mood; no indications of a disorder in either thought content or process; no reports of delusions, hallucinations or other distortion in perception; and no suicidal or homicidal ideation.  In addition, he found that the Veteran had the following PTSD symptoms: recurrent, involuntary, and intrusive distressing memories of traumatic event(s); avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with traumatic event(s); avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; and anxiety.  Moreover, the VA contracted examiner concluded that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He also concluded that the Veteran did not pose any threat of danger or injury to self or others.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 70 percent for the Veteran's PTSD is not warranted at any time prior to March during the appeal. 

The Board finds that since the  evidence reflects that the Veteran's psychiatric symptoms have primarily included depression, irritability, anxiety/panic attacks, angry outbursts, low tolerance for stress, suicidal ideation, social isolation, diminished interest and participation, exaggerated startle response, hypervigilance, sleep impairment, and poor short-term memory and concentration.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Moreover, the Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate to severe social and occupational impairment.

However, the evidence reveals at no pertinent point has the Veteran manifested a level of total social and occupational impairment as indicated by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In fact, the Veteran has consistently been noted to have normal or regular speech, to be oriented to time and place, and to have no hallucinations or delusions.  In addition, the Board notes that even though the Veteran reported experiencing suicidal ideation at various times during the appeal period, he was consistently assessed as having low risk of self-harm and he consistently denied having any homicidal ideation.  The Board also notes that even though the Veteran indicated that he had memory loss at various times during the appeal period, such memory loss was consistently described to be short-term and involving problems like retention of highly learned material, forgetting to complete tasks, and difficulties remembering requests that involve more than one or two steps-not forgetting names of close relatives, own occupation or own name.  The Board also notes that even though the Veteran reported difficulties with total daily functioning resulting in a lack of a basic hygiene routine in February 2009, the Veteran has otherwise been consistently noted to have fair or good hygiene or grooming, and found to not need assistance in self-care and to have only a mild restriction on activities of daily living.  The Board also notes that although it was noted in February 2009 that the Veteran had an impaired thought process, such impairment referred only to slowness of thought and needing to stop and count months on his fingers, and as such did not indicate any level of "gross impairment" whatsoever.  The Veteran also has otherwise consistently been noted to have a normal, linear, logical, goal-directed, organized, or relevant to topic thought process.

Moreover, and nonetheless, the Veteran's psychiatric symptoms did not result in total social and occupational impairment.  Indeed, despite some noted strain and dissatisfaction with some relationships, the Veteran has nevertheless maintained relationships with family, to include his wife, daughter, siblings, mother, and other extended family members.  In fact and in particular, the Veteran indicated that his relationships with his daughter, some of siblings, and his mother were good.  Additionally, despite denying having any friends at the time, in November 2014, the Veteran has otherwise throughout the appeal indicated that he has had some friends and social acquaintances.  The Board further acknowledges that the Veteran has been unemployed since March 2014; however, as explained below, the evidence does not reflect that PTSD symptoms have resulted in total occupational impairment.  Thus, based on the foregoing, the Board finds that, at no pertinent point, has the Veteran manifested symptoms of the type and extent, frequency and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The Board further finds that the assigned GAF scores likewise provide no basis for assignment of the maximum, 100 percent rating at any pertinent point.  As noted, the GAF scores assigned have ranged from 25 to 51-with most of the scores assigned above 45.  Collectively, the range of scores assigned are indicative of moderate to severe symptomatology, with the majority of the scores ranging from 45 to 51, consistent with no more than the level of impairment contemplated in the assigned 70 percent rating.  

To the extent that the lowest assigned GAF score of 25 (which indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas) may suggest more significant impairment than what is contemplated in the assigned 70 percent rating, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  In this regard and as similarly indicated above, the evidence does not demonstrate symptoms of delusions or hallucinations, serious impairment in communication or judgment, or inability to function in almost areas.  The Board reiterates that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board further notes that the GAF score of 25 was only assigned on one occasion upon hospitalization in August 2008, which was shortly thereafter increased to 50 upon discharge, whereas GAF scores of 45-51-scores more consistent with the symptoms shown and the assigned 70 percent rating-were assigned on multiple occasions during the appeal period.  This fact further weighs against a finding that the assigned GAF score of 25 is most representative of the Veteran's level of psychiatric impairment attributable to his PTSD during the period in question.

Accordingly, the Board finds that no more than the assigned 70 percent rating is warranted in this case.  The Board reiterates that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio, supra and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptoms of the type and extent, frequency and/or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the maximum, 100 percent rating under VA's rating schedule.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual a disability picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2017).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Veteran's psychiatric symptoms, as discussed above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected PTSD during the appeal period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated or alleged any symptomatology that falls outside the scope of the applicable criteria.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and there is no additional psychiatric impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for a higher initial or staged rating of the Veteran's PTSD, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU prior to March 16, 2017

As indicated in the Introduction, in March 2015, the Board expanded the appeal to include the matter of entitlement to a TDIU due to service-connected PTSD.  In this regard, during the February 2015 Board hearing, the Veteran asserted that his service-connected PTSD had prevented him from being able to work.  More specifically, he explained that he could not get along with people, and that he had a hard time remembering.  Also as indicated in the Introduction, as the AOJ awarded the Veteran a TDIU, effective March 16, 2017, the Board must consider whether a TDIU due to service-connected PTSD is warranted prior to that date.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU. In this regard, service connection is in effect for PTSD, rated as 70 percent, throughout the period in question.  As the Veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a), the remaining question is whether the Veteran's PTSD rendered him unable to obtain or retain substantially gainful employment during the period in question.  The Board notes that the Veteran has been awarded service connection for multiple disabilities; however, as this TDIU claim emanates from the Veteran's claim for a higher initial rating for PTSD, the sole inquiry is whether service-connected PTSD, alone, renders the Veteran unemployable.  See Rice, supra.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In this case, as explained in more detail below, the evidence of record simply does not support a finding that the Veteran's PTSD, alone, has rendered him unable to obtain or retain substantially gainful employment at any pertinent point.    

On his December 2014 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran identified  PTSD as preventing him from securing or following substantially gainful employment, and indicated that he became too disabled to work starting in March 2014.  In addition, the Veteran indicated that he had completed three years of high school, and that he had no other education or training.  He also indicated that he had worked as a plastic fabricator for the same company for eight years.  He also stated that he got into trouble with his employer for falling asleep at work, missing too much time over his disabilities, breaking rules at work, and making threats.

A March 2014 request for employment information (VA Form 21-4192), returned by the Veteran's employer, indicated that the Veteran was suspended indefinitely, effective March 2014.  No other information concerning the suspension was provided.

Turning to the other relevant evidence of record, during the February 2009 VA contracted psychological examination, the Veteran reported that he worked as a plastic fabricator, and that the relationships with his supervisor and co-workers were currently good, but that in the past, he had multiple difficulties in relationships with co-workers and his boss.  During a May 2009 VA psychotherapy visit, the Veteran reported that he remained employed, and that memory and concentration was still a problem, but he denied that this interfered with his ability to complete tasks at work.  In a November 2009 VA psychotherapy visit, the Veteran again reported that work was going well and that he continued to have poor short-term memory, but he denied that it interfered with his functioning at work.  During a March 2010 VA psychotherapy visit, the Veteran stated that work was going okay.  

June 2012 medical records from the OWCP show that the Veteran was temporarily disabled and unable to work.  However, such was due to a back injury and resulting back strain.

During a December 2013 VA psychotherapy visit, the Veteran reported that he continued to have trouble at work because he did not get along well with his co-workers.  During a February 2014 VA psychotherapy visit, the Veteran reported that he had been laid off from work recently pending an investigation into something he was "falsely accused of."  He did not elaborate further.

During a November 2014 SSA disability psychological evaluation, the Veteran reported that he was permanently suspended from his last job because he was caught with a cell phone, he was not getting along with his supervisor, and he was sleeping on the job.  He also reported that since that time, he had not tried to find a new job.  The examiner noted that the Veteran's symptoms of PTSD, which could cause difficulty with sustained concentration, were improving by the Veteran's report and didn't seem to have affected his past job performance.  

In a November 2014 SSA disability consultative examination report, which included consideration of the above examination report, the providing physician completed a mental functional capacity assessment.  In this regard, he rated the following as not significantly limited: the ability to remember locations and work-like procedures; the ability to understand and remember very short and simple instructions; the ability to carry out very short and simple instructions; the ability to maintain attention and concentration for extended periods; the ability to perform activities within a schedule, maintain regular attendance, and be punctual with customary tolerances; the ability to sustain an ordinary routine without special supervision; the ability to work in coordination with or in proximity to others without being distracted by them; the ability to make simple work-related decisions; the ability to ask simple questions or request assistance; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; the ability to be aware of normal hazards and take appropriate precautions; the ability to travel in unfamiliar places or use public transportation; and the ability to set realistic goals or make plans independently of others.  He also rated the following as moderately limited: the ability to understand and remember detailed instructions; the ability to carry out detailed instructions; the ability to complete a normal work-day and work-week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; the ability to interact appropriately with the general public; and the ability to respond appropriately to changes in the work setting.

During a January 2015 VA psychotherapy visit, the Veteran reported that he had plans to start a rock mining business with friends.  During the March 2017 VA contracted PTSD examination, the Veteran reported that he previously worked for eight years installing insulation on submarines before being terminated for violating a basic rule of employment in the workplace that was established for security reasons (i.e., carrying a smartphone with camera in the workplace).  He also reported that since then, he had been, among other things, working in Christmas tree farms, picking mushrooms, collecting elk antlers, and gold prospecting to generate income.  The VA examiner concluded that the Veteran had no functional impairments that would preclude him from gainful, salaried employment if he chose to pursue it.  In this regard, he explained that the Veteran's PTSD was not a problem that interfered with his abilities to perform his duties at his previous employment as an insulation installer on submarines, and that the loss of his job was due to bringing his smartphone with camera to work.  He also explained that since his termination, the Veteran had worked as an independent contractor as a woodsman, and had been successful in generating income through a variety of seasonal pursuits.   

The Board notes, initially, that the current 70 percent rating assigned for the Veteran's service-connected PTSD, itself, contemplates significant impact of the disability on the Veteran's activities of daily living, to include employment.  Moreover, the AOJ has awarded the Veteran a TDIU due to the disability from March 16, 2017.  However, considering the above-cited evidence in light of the applicable legal authority, the Board finds that the matter of the Veteran's entitlement to a TDIU due to PTSD, prior to March 16, 2017, must be denied.

Here, the collective medical and other evidence of record demonstrates the Veteran's capability to perform the physical and mental acts required for employment prior to March 16, 2017.  In this regard, the record reflects that the Veteran was employed until March 2014, and that following his permanent suspension/termination, he either did not seek further employment and/or became an independent contractor.  In addition, although the Veteran continually complained of poor memory and/or concentration, with the exception of the February 2015 Board hearing, he also otherwise consistently claimed that this did not interfere with his ability to perform his work tasks.  Also, although the Veteran also complained at various times that he did not get along with his co-workers and supervisors, the evidence of record demonstrates that the reason for his permanent suspension/termination was because he brought his smartphone with a camera to work, against work rules, as opposed to any job performance related problems.  

Additionally, despite the Veteran's reported history of not getting along with his co-workers and supervisors, he nonetheless continued to work for the same company for eight years.  Moreover, the examiner who performed the November 2014 psychological evaluation opined that the Veteran's PTSD symptoms didn't seem to have affected the Veteran's past job performance.  Furthermore, in the November 2014 consultative examination report, the providing physician, in assessing the Veteran's mental functional capacity, rated the Veteran's limitations in understanding and memory, sustained concentration and persistence, social interaction, and adaptation as moderately limited to not significantly limited-but mostly not significantly limited.  Finally, the March 2017 VA examiner opined that the Veteran had no functional impairments that would preclude him from employment, explaining that the Veteran's PTSD was not a problem that interfered with his abilities to perform his previous job duties, that the Veteran's job loss was due to bringing his smartphone with camera to work, and that the Veteran had worked as an independent contractor and also been successful in generating income through a variety of seasonal pursuits since his job loss.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, as medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination See 38 C.F.R. § 4.10 (2017);Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)). 

Thus, as noted above, the Board has considered pertinent medical comments and opinions, along with all other pertinent other evidence, to include competent lay assertions, in evaluating  the claim under consideration.  However, the weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD, alone, did not render him unemployable at any pertinent time period prior to March 16, 2017.  

Moreover, to whatever extent the Veteran s contends he was rendered unemployable due to his service-connected PTSD, alone, at any point pertinent to the period under consideration, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2017) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the competent medical and other objective evidence on this point simply does not support such an assertion.

For all the foregoing reasons, the Board concludes that the TDIU claim on appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for a TDIU due to service-connected PTSD, prior to March 14, 2017, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU due to service-connected PTSD, prior to March 16, 2017, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


